Citation Nr: 1809461	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  13-00 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from April 1966 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2011, the Veteran filed a claim for, among other things, entitlement to service connection for ischemic heart disease. In his April 2012 Notice of Disagreement, the Veteran clarified that his symptoms included a 90 percent blockage of his artery on the left side, dizzy spells with vomiting and fainting, shortness of breath and a feeling of tightness in his chest. 

The Veteran's service treatment records show several complaints of dizziness with nausea and vomiting, shortness of breath, palpitation or pounding heart, and light-headedness. See March 1983 examination; February 1975, November 1978, and July 1982 Service Treatment Records.

In December 2008, an electrocardiogram (ECG or EKG) showed normal sinus rhythm, left axis deviation, possible anterior infarct, and abnormal ECG.

In October 2011, a VA cardiology diagnostic study note concluded there was a regional wall motion abnormality that involved anterolateral wall hypocontractility with estimated ejection fraction of 54 percent and normal left ventricular diastolic function. There was also a mild mitral and tricuspid insufficiency and mild pulmonary hypertension with a pulmonary artery pressure of 33 mm Hg. Ejection fraction had dropped from 64 percent to 54 percent. Later the same month, a stress test was preformed and the study was negative for myocardial ischemia and developed typical angina.

In December 2011, VA treatment records show an ultrasound of the Veteran's neck revealed high grade left internal carotid artery stenosis.

In January 2012, the Veteran was afforded a VA examination. The examiner did not diagnose ischemic heart disease or congestive heart failure. The examiner noted the Veteran had a cardiac workup in October 2011 due to several episodes of dizzy spells associated with nausea and vomiting. The examiner noted the test was negative for ischemic changes or angina symptoms.

In March 2012, the Veteran underwent a left carotid endarterectomy. June 2012 VA treatment records show the carotid had no residual stenosis. The vascular surgeon noted it could not be ruled out that the increased incidence of vascular disease was not related to his in-service exposure to Agent Orange.

In April 2013, the Veteran was hospitalized due to near syncope and an abnormal EKG. The Veteran complained of dizziness, lightheadedness, nausea, and vomiting. The EKG showed T wave abnormality and suggested inferolateral ischemia. On examination, there was a systolic ejection murmur that was suspected to be aortic stenosis which could have caused his symptoms. The assessment was stroke syndrome, carotid atherosclerosis, an abnormal EKG, and systemic hypertension.

An April 2013 echocardiography report concluded overall left ventricular systolic function was mild to moderately impaired with and ejection fraction between 40 to 45 percent. The diastolic filling pattern indicated impaired relaxation. There was mild aortic valve sclerosis and mild aortic regurgitation. The right ventricular systolic pressure could not be calculated due to lack of tricuspid regurgitation jet.

In June 2013, a VA examiner opined that it was likely the Veteran had ischemic heart disease because he had findings suggestive of myocardial infarction. The examiner noted an anterior wall myocardial infarction in an ECG cited in the cardiology consult of October 2011, as well as a two-dimensional echocardiography that showed regional wall motion abnormality that involved the anterolateral wall with ejection fraction that was relatively lower than the ejection fraction noted in 2004. The examiner explained that the myocardium was damaged due to compromised blood flow in the coronaries.

A March 2014 cardiology consult noted the symptoms of syncope and presyncope were probably multifactorial related to the intake of multiple drugs as well as dysautonomia. April 2014 VA treatment records show less dizzy spells and a May 2014 VA treatment records shows normal left ventricular size and systolic function with an ejection fraction of 55 percent, mild diastolic dysfunction, normal right ventricular size and systolic function, and mild aortic regurgitation.

At a May 2015 VA examination, the examiner found no evidence of ischemic heart disease. The examiner noted a diagnosis of hypertensive heart disease. An interview-based metabolic equivalents of task (METs) test demonstrated fatigue at 7-10 METs. The examiner opined that the Veteran's METs score was at least as likely as not solely due to the Veteran's diagnosed heart condition.

The Board finds that a remand is required to provide the Veteran with a new examination and to obtain additional medical opinions for several reasons. First, the Board notes that the Veteran's original claim was for ischemic heart disease, VA should broadly construe his claim to encompass all diagnosed heart disabilities present during the period of the claim. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). On remand, medical opinions must be obtained regarding all diagnosed cardiovascular disorders present during the period of the claim. Second, the Board finds an opinion is required to reconcile the June 2013 VA examiner's opinion that it was likely the Veteran had ischemic heart disease because he had findings suggestive of myocardial infarction with the May 2015 VA examiner's findings that there was no evidence of ischemic heart disease.

Accordingly, the case is REMANDED for the following action:

1. Associate any VA treatment records dated after October 20, 2014, with the Veteran's claims file.

2. Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file. The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3. Afford the Veteran the appropriate VA examination(s) to determine the etiology of all diagnosed heart disorders present during the period of the appeal (from September 2011 to the present). All indicated diagnostic testing must be performed. The examiner must elicit from the Veteran, and document in the examination report, a full history regarding the onset and continuity of his symptoms and treatment. 

The examiner is informed that the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been to exposed to herbicide agents, such as Agent Orange.

Following a physical examination, and with consideration of the electronic claims file, to include medical records and lay statements, the examiner must provide the following information:

(a) Has the Veteran ever had a diagnosis of ischemic heart disease, to include myocardial infarction? If the response is in the negative, the examiner must reconcile this with the June 2013 VA examiner's opinion.

(b) Identify all heart disorders present during the period of the appeal (from September 2011 to the present).

(c) With regard to each diagnosed heart disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the cardiovascular disability had its onset in, or is otherwise related to the Veteran's active duty service, to include as to exposure to herbicide agents.  An opinion should be provided as to whether a direct relationship to herbicide exposure exists, even if the disability is not on the presumptive list outlined in 38 C.F.R. § 3.309(e).  

The Board draws the examiner's attention, but in no way limits it, to the following evidence of record:

 * March 1983 examination and February 1975, November 1978, and July 1982 Service Treatment Records.

 * An October 2011 echocardiogram report;

 * A June 2013 VA opinion; and

 * The Veteran's statements in his April 2012 Notice of Disagreement and his January 2013 VA Form 9 (Substantive Appeal).

The examiner must give a detailed explanation for the reasons for the opinions provided. The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail. 

4. After completing the above actions, to include any other development, readjudicate the Veteran's claim. If the claims remain denied, the Veteran should be issued a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




